Citation Nr: 1027319	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-35 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1965 to October 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In November 2009, the Board remanded this claim for additional 
development.  That development having been completed, the claim 
is now ready for appellate review.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran has been 
diagnosed with PTSD that is medically attributed to a verified 
stressor he experienced during active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).





	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Entitlement to Service Connection for PTSD

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Generally, in order to prevail on the issue of service 
connection on the merits, there must be: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
the claimed stressor is related to combat, service department 
evidence that the Veteran engaged in combat or that the Veteran 
was awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disability, to include PTSD.  The Veteran 
asserts that he witnessed several rocket attacks on the night of 
his arrival to Tuy Hoa Air Base.  The Office of Air Force History 
shows that the Tuy Hoa Air Base received rocket or mortar attacks 
on the same night of the Veteran's arrival.  Specific evidence 
that a Veteran personally participated with his unit at the time 
of an attack is not required to verify that attack as a PTSD 
stressor, as corroboration of every detail, including the 
Veteran's personal participation defines 'corroboration' far too 
narrowly.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  The 
stressor is therefore verified and conceded.

The Veteran's entrance examination from June 1965 noted no 
psychiatric abnormalities.  However, service treatment records 
indicate the Veteran received psychological treatment and/or 
testing during service in December 1965.  It was reported in 
December 1965 that the Veteran complained of sharp head pains and 
was lying with his eyes close, pulling at his hair, and answered 
questions with single words or not at all.  The treatment note 
indicated that the Veteran's actions were completely voluntary 
and he attempted histrionics periodically.  He was diagnosed as a 
malingerer, rule out hysterical reaction.  The Veteran's 
separation examination from October 1971 did not indicate any 
psychological abnormalities.

VA outpatient records indicate the Veteran has sought treatment 
for psychological problems.  In March 2006, the Veteran had an 
initial psychiatry assessment.  The Veteran described childhood 
traumas and it was noted that he had possible combat trauma as 
well.  Military trauma was not discussed at the time.  A 
diagnosis of rule out PTSD, childhood onset, dysthymia, anxiety, 
and sleep disorder were noted.  The Veteran continued to receive 
individual therapy throughout 2006.

The Veteran was afforded a VA examination in December 2006.  The 
Veteran reported that he began suffering from depression in the 
military, although he also suffered from a great deal of abuse as 
a child.  The Veteran had mildly impaired recent memory.  He 
reported feelings of detachment or estrangement from others, 
restricted range of affect, irritability or outbursts or anger, 
difficulty concentrating, hypervigilance and exaggerated startle 
response.  It was noted that the Veteran met the criteria for 
PTSD with the primary stressor being combat in Vietnam and 
childhood abuse.  The examiner then opined that the Veteran met 
the criteria for PTSD but it was the result of childhood 
traumatic events, not the result of military service.  This 
opinion contradicts the examiner's findings that the primary 
stressor for the Veteran's PTSD was combat in Vietnam.  
Additionally, the examiner attributes the diagnosis of PTSD to 
childhood trauma experienced by the Veteran.  However, the exact 
nature of that trauma is never detailed in the report.  It is 
unclear as there is no adequate explanation as to why childhood 
trauma is the basis for the opinion.  

The Veteran's treating therapist submitted a statement in 
February 2010.  The therapist stated that based on the Veteran's 
statements and psychological tests, the Veteran continues to 
experience significant PTSD symptomatology.  Continuing, the 
therapist explained that although childhood abuse has been known 
to produce at least some PTSD symptoms in some children, this 
does not occur in every child and only occasionally develops into 
full-blown PTSD.  The therapist indicated that it is not a 
foregone conclusion that the Veteran would have developed PTSD 
simply as a result of his experience of childhood abuse and that 
in the absence of any mental health records to the contrary, it 
appears that he did not, in fact, have a mental health diagnosis 
of any kind prior to his traumatic wartime experience.  The 
therapist opined that since there is no question the Veteran 
experienced a traumatic event in Vietnam, it is more likely than 
not that the Vietnam experience, and not childhood abuse, was the 
primary cause for his having developed a diagnosis of PTSD.

The Veteran was afforded a VA examination in April 2010.  It was 
noted that there was no pre-military mental health treatment.  
The Veteran reported visual hallucination, suicidal thoughts, and 
episodes of violence.  He described his military stressor and 
reported recurrent and intrusive recollections of the event, 
efforts to avoid thoughts, feelings, or conversations with the 
associated trauma, and difficulty falling or staying asleep, 
hypervigilance, and exaggerated startle response.  The examiner 
reported the primary stressor related to PTSD was the event that 
occurred in the military of witnessing the mortar attack.  The 
Veteran was diagnosed with PTSD, in partial remission.  However, 
the examiner opined that the Veteran's PTSTD is associated with 
childhood abuse and is less likely as not that the PTSD was 
related to the Veteran's military service.  The examiner stated 
that while the Veteran did report the stressor associated with 
Vietnam it was noteworthy that his account of symptoms associated 
with the stressor was inconsistent as he reported intrusive 
memories and nightmares in the current examination but denied 
them in an examination in May 2009.  Again, there is no 
discussion regarding any childhood trauma, and it was noted that 
no testing for trauma was performed in conjunction with the 
examination.  

In fact, a review of records from a VA Outpatient visits in April 
2006 reports in some detail the childhood trauma experienced by 
the Veteran.  The Veteran referred to depression, nightmares and 
insomnia.  He admitted that most of his nightmares are related to 
childhood abuse rather than PTSD.  "Most" nightmares is not the 
same as "all" nightmares-accordingly it appears that at least 
some of his nightmares are related to his wartime experience.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or in whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of matter, the benefit of the doubt will be given 
to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Board finds that the evidence is at least 
evenly balanced as to the question of whether the Veteran has 
PTSD due to his experiences during service.  Although there are 
VA medical opinions of record unfavorable to the Veteran's claim, 
in view of the totality of the evidence, particularly the opinion 
from the Veteran's social worker, the Board finds that the 
positive medical opinion is at least as persuasive as the 
negative opinions.  Furthermore, several statements in the VA 
examinations are contradictory.  

The evidence is at least in equipoise and upon resolution of 
every reasonable doubt in the Veteran's favor, the Board 
concludes that service connection is warranted for PTSD.
 

ORDER

Service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


